Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2008

USA v. Tinajero-Rivera
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2414




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Tinajero-Rivera" (2008). 2008 Decisions. Paper 1169.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1169


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 07-2414


                           UNITED STATES OF AMERICA

                                            v.

                             RUBEN TINAJERO-RIVERA,
                                           Appellant




                           On Appeal From the United States
                                       District Court
                         For the Middle District of Pennsylvania
                          (D.C. Crim. Action No. 06-cr-00282)
                           District Judge: Hon. Malcolm Muir


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 8, 2008

                 BEFORE: BARRY and STAPLETON, Circuit Judges,
                            and RESTANI,* Judge

                                 (Filed: May 21, 2008 )




*Hon. Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Prison staff at the Federal Correctional Institution in Allenwood, Pennsylvania,

found defendant, Ruben Tinajero-Rivera, in possession of a five and three-quarter inch

homemade knife while he was an inmate at that institution. Tinajero-Rivera was charged

with possession of a weapon by an inmate in violation of 18 U.S.C. § 1791(a)(2), and he

pled guilty to that offense.

       At sentencing, counsel for Tinajero-Rivera and the prosecution each filed

sentencing memoranda with the Court. The District Court calculated Tinajero-Rivera’s

sentencing range under the advisory Sentencing Guidelines at two to two-and-a-half years

and sentenced him to a term of incarceration of two years, at the low end of the

Guidelines range. The Court also ordered him to pay a special assessment of $100 and

ordered a two-year term of supervised release following his incarceration.

       In this appeal, defendant argues that his sentence was unreasonable because the

District Court failed adequately to take into consideration certain facts he presented to the

Court in support of a discretionary downward sentencing variance. Defendant asks us to

vacate his sentence and remand the case to the District Court for a new sentencing

proceeding. We will decline to do so and instead will affirm defendant’s sentence.

                                              2
       We interpret the Supreme Court’s decision in United States v. Booker, 543 U.S.

220 (2005), to require district courts to undertake the following three steps when

sentencing defendants under the Guidelines: (1) calculate the applicable Guidelines

range; (2) formally rule on any motions under particular Guidelines provisions providing

for departures from the Guidelines range; and (3) after considering the particular facts of

the case and the sentencing factors set forth in 18 U.S.C. § 3553(a), exercise its post-

Booker discretion to determine whether the case warrants a deviation from the Guidelines

range. United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). We have termed

discretionary deviations from the Guidelines range under step three “variances.” Id. at

247 n.10.

       We review all criminal sentences imposed by the district courts under the

Guidelines, whether the sentence is within the Guidelines range or outside of it, for

reasonableness. United States v. Cooper, 437 F.3d 324, 326 (3d Cir. 2006). Our

reasonableness review is guided by the factors set forth in 18 U.S.C. § 3553(a), the same

factors that district courts are to consider. Id. at 327. Before we can determine whether

the District Court imposed an unreasonable sentence, we must first satisfy ourselves that

the Court exercised its discretion by considering the relevant sentencing factors. Id. at

329. See also United States v. Charles, 467 F.3d 828, 831 (3d Cir. 2006).

       Sentencing courts must state their reasons for imposing a particular sentence, 18

U.S.C. § 3553(c), and when imposing the sentence courts must give meaningful



                                              3
consideration to the relevant § 3553(a) factors, Cooper, 437 F.3d at 329, but courts need

not “state on the record that [they] ha[ve] explicitly considered each of the § 3553(a)

factors or [] discuss each of the § 3553(a) factors . . . . Rather, courts should observe the

requirement to state adequate reasons for a sentence on the record so that [we] can engage

in meaningful appellate review.” Charles, 467 F.3d at 831 (internal quotation marks and

citations omitted). Furthermore, “when a judge decides simply to apply the Guidelines to

a particular case, doing so will not necessarily require lengthy explanation.” Rita v.

United States, 127 S.Ct. 2456, 2468 (2007). It is true that “[w]here the defendant or

prosecutor presents nonfrivolous reasons for imposing a different sentence . . . the judge

will normally go further and explain why he has rejected those arguments.” Id., at 2468.

However, “[t]he court need not discuss every argument made by a litigant if an argument

is clearly without merit.” Cooper, 437 F.3d at 329 (internal citation omitted).

       Tinajero-Rivera argues that his sentence was unreasonable because the Court

failed adequately to address his arguments for a downward sentencing variance.

Tinajero-Rivera emphasizes that he had argued to the Court that possession of the

homemade knife was not unusual given the potential for violence in the prison, and that

possession was solely for defensive purposes. He also argued that he did not use or

brandish the weapon, and he asked the Court to take into consideration the fact that he

was found with the weapon while he was receiving institutional administrative

punishment that had isolated him from his family, and that he was going to be deported



                                              4
after serving his term.

       After receiving arguments from both parties, the District Court issued a “Statement

of Reasons” in which it set forth the facts and history of this case and detailed defendant’s

lengthy prior criminal record and immigration history. The Court stated that “[t]he

Government and Defendant have submitted briefs addressing the factors set forth in 18

U.S.C. § 3553(a) and we have thoroughly reviewed those briefs.” Statement of Reasons

at 1. The Court concluded:

              We have considered carefully all of the factors set forth in 18 U.S.C.
       § 3553(a), including defendant’s age, family, educational and employment
       background, his prior criminal record, and the advisory guideline
       imprisonment range of 2 years to 2 ½ years. We have also considered the
       need to avoid unwarranted sentencing disparities among defendants with
       similar records who have been found guilty of similar conduct and the need
       to impose a sentence that is sufficient, but not greater, than necessary to
       comply with the purposes set forth in 18 U.S.C. § 3553(a).

               The reasons for the sentence imposed in this case are to reflect the
       seriousness of the offense, to promote respect for the law, to provide just
       punishment for the offense, and to deter the Defendant and other persons
       similarly situated. We discern no reason to deviate from the guideline
       imprisonment range and conclude that a sentence at the bottom of the range
       is reasonable.

Id. at 3-4. Although the Court did not individually recite and respond to each and every

argument presented by defendant, the Court considered the § 3553(a) factors and the

arguments of both parties, and it found no reason to deviate from the Guidelines range.

The Court clearly stated its reasons for imposing the sentence that it imposed, and its

opinion was adequate for us to engage in meaningful review of the reasonableness of



                                             5
defendant’s sentence. We agree that defendant’s sentence was reasonable based on the

factors set forth in 18 U.S.C. § 3553(a). Therefore, we will affirm the judgment of the

District Court.




                                            6